ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-171, concluding that MUHAMMAD BASHIR, formerly of ELIZABETH, who was admitted to the bar of this State in 1987, and who has been temporarily suspended from the practice of law since July 27, 2015, by Order of the Court filed June 24, 2015, should be reprimanded for violating RPC 1.5(b) (failure to set forth in writing the rate or basis of the fee), and RPC 8.1(b) (failure to cooperate with ethics authorities), and good cause appearing;
It is ORDERED that MUHAMMAD BASHIR is hereby reprimanded; and it is further
ORDERED that MUHAMMAD BASHIR remain suspended from the practice of law pursuant to the Order of the Court filed June 24, 2015 (D-15-14; 076135)and pending his compliance with the fee arbitration determination entered in District Docket No. *9XII-2013-0029F, and his payment of the sanction in the amount of $500 to the Disciplinary Oversight Committee, and until the further Order of the Court; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.